Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 09/26/2022:
Cancelation of withdrawn claims 16 to 20 is acknowledged.
Amendments of Claims 1, 11 and 14 are acknowledged.
New Claims 21 to 25 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: 
The Claim reads “wherein uncoupling of the fastener cartridge from the cartridge holder is configured to uncouple the flexible member from the coupling body”. This is confusing since “uncoupling” is not a structure or part that can be “configured to” in any way. The Examiner will read it as if the flexible member and the fastener cartridge are configured so uncoupling of the fastener cartridge from the cartridge holder would uncouple the flexible member from the coupling body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 8, 9, 11 to 15 and 21  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta (US 5389098).
Regarding Claims 1, 15 and 21:
Tsuruta discloses a fastening device, comprising: 
a coupling body (Figure 1, stapling member 5) having a portion configured to couple to a distal end of a medical device (Figures 2 and 90, groove 16), 
a cartridge holder (Figures 90 and 94, part 318 hold cartridge 3), and 
an anvil pivotably coupled to the cartridge holder (Figure 1, anvil 4), 
wherein the cartridge holder and the anvil extend distally from the portion and are configured to extend distally of a distal most face of the medical device when the portion is coupled to the distal end of the medical device (Figure 1); 
a flexible member configured to extend through a channel of the medical device (Figures 90, 91, Paragraphs 16, 86, 189 and 191 Staple driving handle 7 is connected to the connector 306 by “connecting means” such as wires to the upper end of handle 7; When the connector 306 is pulled backward, the pushers 300 and 301 and the cutter 302 are thrust forward, to ligate and cut body tissues…, the components extending through it from the operation section, for operating the stapling member 5, may be made of flexible material so that they can bend, too. Also, the members guiding these components may be flexible ones such as tubes and coils).
a fastener cartridge directly coupled to a distal end of the flexible member, including at least one fastener (Figure 90, cartridge 3 coupled to the flexible member by connector 306), and configured for releasable coupling to the cartridge holder wherein uncoupling of the fastener cartridge from the cartridge holder is configured to uncouple the flexible member from the coupling body (Releasing the cartridge 3 from support 318 would uncouple the end of the flexible member from the coupling body formed by groove 16).

Regarding Claim 4:
Tsuruta discloses a knife for cutting tissue (Figure 90, knife 302). 

Regarding Claim  8:
Tsuruta discloses that the knife includes a first proximally-facing sharp edge (Figure 91, knife 302).

Regarding Claim  9:
Tsuruta discloses that the anvil includes a channel configured to receive the knife (Figure 2, groove 19).

Regarding Claim  11:
Tsuruta discloses that the anvil includes a distal portion and two spaced-apart proximal portions extending from a proximal end of the distal portion, wherein each of the two proximal portions is pivotably coupled to the coupling body (Figures 2, 5 and 6, the anvil 4 includes a distal end and two proximal portions extending form a proximal end of the distal portion, pivotably coupled to the coupling body and spaced apart by the slot 19).

Regarding Claim  12:
Tsuruta discloses a second flexible member coupled to the coupling body and configured to extend to a proximal portion of the medical device, and an actuation wire extending through the second flexible member, wherein the actuation wire is configured to move the anvil towards and/or away from the cartridge holder (Figures 1 and 2, paragraph 17, Outer tube 9 can be considered a second flexible member coupled to the coupling body and configured to extend to a proximal portion of the medical device, Member 6 is connected with outer tube 9 with what will be considered an actuation wire extending through the outer tube and movement to move the outer tube backwards to open and close the anvil).

Regarding Claim  14:
Tsuruta discloses that the coupling body includes a flange configured to limit movement of the anvil relative to the cartridge holder (Figure 5, the distal end of inner tube 8 includes a recess 13 that fits a projection 17 of the anvil and the distal wall of the recess, which can be considered a flange, limits the movement of the anvil relative to the anvil relative to the cartridge holder; being that there is where the anvil is coupled to the medical device and that it is by the pin 11 where the groove 16 is attached this recess will be considered part of the coupling body).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 to 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta (US 5389098) as applied to Claim 1 in view of Olson (US 2006/0011699).
Regarding Claims 2, 3 and 10:
As discussed above for claim 1, Tsuruta discloses the invention as claimed.
Tsuruta does not disclose if the fastener cartridge includes a protrusion (a tang will be considered a protrusion), and wherein the cartridge holder includes a recess configured to receive the protrusion.
Olson teaches a cartridge and cartridge holder for a similar fastening device, wherein the cartridge includes several protrusions matching recesses to attach the cartridge to the cartridge holder (Figures 2 and 6, Cartridge 200 with protrusions 235a to 235d matching recesses 127a to 127d on channel 120).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Tsuruta the teachings of Olson and include protrusions on the cartridge matching recesses on the cartridge holder to attach the cartridge to the cartridge holder.

Regarding Claims 5, 6  and 7:
As discussed above for claim 4, Tsuruta discloses the invention as claimed, including the knife moving through a channel of the fastener cartridge (Figure 90, channel 18, knife 302) and the knife moving distally or proximally (Paragraph 178, the cutter 302 can move back and forth along the cutter-guiding groove 18 formed in the inner surface of the cartridge 3).
Tsuruta does not disclose if knife moving from a cavity within the cartridge holder.
Olson (paragraph 007, Figures 6b and 7c) teaches keeping a slot 126 on the channel 120 to guide a flange 152 of the knife 155a on sled 160 to avoid skewing of the knife as it passes through the tissue due to the large forces generated during stapling and cutting tissue, the distalmost end of the cartridge being distal to the slot .
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Tsuruta the teachings of Olson and include a slot on the cartridge holder and a flange to guide the knife along the slot to avoid skewing of the knife as it passes through the tissue due to the large forces generated during stapling and cutting tissue.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta (US 5389098) as applied to Claim 1 in view of Miyamoto (US 2014/0021240).
Regarding Claim 13:
As discussed above for claim 1, Tsuruta discloses the invention as claimed.
Tsuruta does not disclose if the cartridge holder includes a protrusion at a distal portion of the cartridge holder, wherein the protrusion is configured to contact the anvil, when the anvil is moved towards the cartridge holder.
Miyamoto discloses that the cartridge holder includes a protrusion at a distal portion of the cartridge holder, wherein the protrusion is configured to contact the anvil, when the anvil is moved towards the cartridge holder, to stop movement of the anvil towards the cartridge holder and leave a space between the fastener cartridge and the anvil (Paragraphs 73 and 78, Figures 14A and 14D show protrusions 83 and 84 with matching inclinations at the distal ends of the jaws so the anvil and the cartridge holder contact each other to correct longitudinal and widthwise offset of the jaws).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Tsuruta the teachings of Miyamoto and include a protrusion at a distal portion of the cartridge holder, wherein the protrusion is configured to contact the anvil, when the anvil is moved towards the cartridge holder, to stop movement of the anvil towards the cartridge holder and leave a space between the fastener cartridge and the anvil as described by Miyamoto so the anvil and the cartridge holder contact each other to correct longitudinal and widthwise offset of the jaws.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Balbierz (US 2016/0361059).
Regarding Claim 22:
Balbierz discloses a fastening device (Figure 1a, Staple head 10), comprising: 
a coupling body having a portion configured to couple to a distal end of a medical device (Figure 1, part numbered 18), a cartridge holder (Jaw member 16a), and an anvil pivotably coupled to the cartridge holder (Anvil 14), wherein the cartridge holder and the anvil extend distally from the portion and are configured to extend distally of a distalmost face of the medical device when the portion is coupled to the distal end of the medical device (Figures 1a to 1c); 
a flexible member configured to extend through a channel of the medical device (Figure 1, flexible member would be cable 44 extending on housing 45), and 
a fastener cartridge coupled to a distal end of the flexible member, including at least one fastener (Figure 1, staple head 12 with driver 20), and configured for coupling to the cartridge holder, wherein, in a configuration in which the fastener cartridge is uncoupled from the cartridge holder, the flexible member and the fastener cartridge are jointly movable relative to the coupling body into a configuration in which a distal end of the flexible member and a distalmost end of the fastener cartridge are proximal of a proximalmost end of the coupling body. (Note that the cable 44 is attached to the cartridge and If the cartridge is removed with the flexible member still attached they would be jointly movable to the claimed position).
Balbierz does not explicitly disclose that the fastener carrier is configured for releasable coupling to the cartridge holder, but it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to make them releasable coupled since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  

Claims 23 to 25 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz (US 2016/0361059) as applied to Claim 22 in view of Olson (US 2006/0011699) or Tsuruta (US 5389098).
Regarding Claim 23:
Balbierz discloses the first flexible member includes a first actuator configured to deploy the at least one fastener from the fastener cartridge (Figures 1c, 15, cable 42 actuates driver 20 to deploy the staples on staple head 12), and wherein the device further comprises: a second flexible member coupled to the coupling body and configured to extend to a proximal portion of the medical device, wherein the second flexible member includes a second actuator (Figures 13 and 14, Linkage 64).
Balbierz does not disclose the second actuator being configured to move the anvil toward the cartridge holder; the linkage 64 moves the cartridge towards the anvil.
Having actuators to move the anvil towards the cartridge holder is a very common practice in the art, in particular Tsuruta and Olson, references already mentioned in this action, teach moving the anvil towards the cartridge holder.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Balbierz the teachings of Tsuruta or Olson and modify the second actuator to make it configured to move the anvil toward the cartridge holder.

Regarding Claims 24 and 25:
Balbierz discloses a fastening device (Figure 1a, Staple head 10), comprising: 
a coupling body having a portion configured to removably couple to a distal end of a medical device (Figure 1, part numbered 18), a cartridge holder (Jaw member 16a), and an anvil pivotably coupled to the cartridge holder (Anvil 14), wherein the cartridge holder and the anvil extend distally from the portion and are configured to extend distally of a distalmost face of the medical device when the portion is coupled to the distal end of the medical device; 
a first flexible member configured to extend through a channel of the medical device (Figure 1, flexible member would be cable 44 extending on housing 45); 
a fastener cartridge coupled to a distal end of the first flexible member, including at least one fastener, and configured for releasable coupling to the cartridge holder, wherein the first flexible member includes a first actuator configured to deploy the at least one fastener from the fastener cartridge (Figure 1, staple head 12 with driver 20); and  
a second flexible member coupled to the coupling body and configured to extend, externally of a shaft of the medical device, to a proximal portion of the medical device, wherein the second flexible member includes a second actuator (Figures 13 and 14, Linkage 64).
Balbierz does not disclose the second actuator being configured to move the anvil toward the cartridge holder; the linkage 64 moves the cartridge towards the anvil.
Having actuators to move the anvil towards the cartridge holder is a very common practice in the art, in particular Tsuruta and Olson, references already mentioned in this action, teach moving the anvil towards the cartridge holder.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Balbierz the teachings of Tsuruta or Olson and modify the second actuator to make it configured to move the anvil toward the cartridge holder

Response to Arguments
Applicant’s arguments with respect to the rejections on the previous action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731